


THIRD AMENDMENT TO MASTER LOAN AND SECURITY AGREEMENT
 
THIS THIRD AMENDMENT TO MASTER LOAN AND SECURITY AGREEMENT (“Third Amendment”)
made this 29th day of March, 2010 by and among SUNTRUST BANK, with its principle
banking office located at 200 S. Orange Avenue, Orlando, Florida 32801 (“Bank”),
and CONSOLIDATED-TOMOKA LAND CO., a Florida corporation (“Borrower”).
 
RECITALS
 
1. Borrower and Bank entered into a Master Loan and Security Agreement, dated
May 31, 2002 (“Original Loan Agreement”) which was subsequently amended by that
Amendment to Master Loan and Security Agreement, dated August 15, 2003, (“First
Amendment to Loan Agreement”), and was further amended by that certain Second
Amendment to Master Loan and Security Agreement dated March 29, 2007 (“Second
Amendment to Loan Agreement”), (the Original Loan Agreement, First Amendment to
Loan Agreement and Second Amendment to Loan Agreement collectively referred to
as “Loan Agreement”).
 
2. The Original Loan Agreement was executed as part of the loan documents
evidencing the Bank’s Seven Million ($7,000,000.00) Dollar loan to Borrower, and
as further evidenced by the SunTrust Promissory Note, dated May 31, 2002 in the
original principal amount of Seven Million ($7,000,000.00) Dollars, (“Original
Note”) executed by Borrower, and subsequently amended by that certain Allonge to
Promissory Note Dated May 31, 2002, (“Allonge”) executed by Borrower on August
15, 2003, increasing the outstanding principal balance due under the Original
Note from Seven Million ($7,000,000.00) Dollars to Ten Million ($10,000,000.00)
Dollars, and further amended by that certain Modified and Additional Advance
Promissory Note dated March 29, 2007 (“Modified Note”) modifying the Ten Million
($10,000,000.00) Dollar Promissory Note by increasing the outstanding principal
balance to Twenty Million ($20,000,000.00) Dollars (the Original Note, Allonge
and Modified Note collectively referred to as “Twenty Million Dollar Promissory
Note”).
 
3. Contemporaneously with the execution of this Third Amendment, Borrower has
executed and delivered a Modified and Renewal Promissory Note (“Renewal Note”)
modifying the Twenty Million Dollar Promissory Note by decreasing the
outstanding principal balance to Fifteen Million ($15,000,000.00) Dollars, along
with other modifications more particularly set forth therein.
 
4. The parties desire to amend certain terms and provisions of the Loan
Agreement as more particularly set forth below.
 
5. Unless and except as expressly modified herein, the capitalized terms and
defined terms utilized and set forth herein shall have the means and definitions
ascribed to them in the Loan Agreement.
 
NOW, THEREFORE, for the sum of TEN DOLLARS ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the parties hereto agree as follows:
 
1. Recitals.  The above recitals are true and correct and are expressly
incorporated herein.
 
2. Promissory Note.  Section 1.1 Sub-Paragraph L, of the Loan Agreement is
hereby deleted and restated to provide as follows:
 
“Note” shall mean the Renewal Note, executed simultaneously with this Third
Amendment to Loan Agreement, dated March 29, 2010, in the original principal
amount of Fifteen Million ($15,000,000.00) Dollars.
 
3. The Facilities.  Subparagraphs (2), (4), and (5), of Section 2.1 and the
first unnumbered paragraph of Section 2.1 all of the Loan Agreement are hereby
deleted and restated in their entirety as follows:
 
2.1  Loan/Notes.  Subject to the terms and conditions of this Agreement, as
subsequently modified, the Bank agrees to loan to Borrower the maximum sum of
Fifteen Million ($15,000,000.00) Dollars, as an unsecured, revolving credit line
under the following terms:
 
2)  Amount of Line.  The original, maximum loan amount shall mean Fifteen
Million ($15,000,000.00) Dollars (“Revolving Loan Amount”).
 
Advances under the Note shall be subject to the following additional
requirements:  a) Borrower shall not be in default with any obligations due to
the Bank; and b) the Operating Account must be maintained by Borrower with Bank.
 
4)  Term of Line.  The line shall be represented by a promissory note or notes,
payable in accordance with the Note.  The Bank’s obligation to advance under
this Line of Credit may be terminated at any time if: (i) in the sole opinion of
the Bank, the Borrower is no longer creditworthy, (ii) it is learned that the
Borrower made material misrepresentation to obtain the credit, (iii) the
Borrower refuses to cooperate with Bank by the submission of requested
information in order to evaluate or update the Borrower’s overall financial
condition, or (iv) the Borrower no longer maintains its primary deposit
relationship with the Bank.  After the expiration of the initial two (2) year
term of the Note, the Note and Agreement may be reviewed annually by the Bank
for extension for additional one (1) year terms.  The Bank shall determine
whether or not to extend the Maturity Date of the Note in its sole and absolute
discretion.  Among other factors the Bank may consider for each one (1) year
extension of the Note and Agreement the Bank may consider the Borrower’s overall
banking relationship with the Bank, the financial condition of the Borrower, and
the Borrower’s willingness to cooperate in submitting requested reports,
information and data with which the Bank may evaluate the Borrower’s overall
creditworthiness.
 
5)  Interest Rate.  Interest shall be charged on the basis of a three hundred
sixty (360) day year counting the actual number of days elapsed and shall accrue
on the principal amount of the Loan outstanding from time to time at a floating
rate per annum equal to three hundred ten (310) basis points in excess of the
LIBOR Rate in effect from time to time (the “Applicable Interest Rate”).  The
Applicable Interest Rate shall be computed monthly on the first (1st) day of
each month.  “LIBOR Rate” shall mean an interest rate per annum equal to the
1-month London Interbank Offered Rate that appears on the display designated as
page “3750” of the Telerate Service (or such other page as may replace page 3750
of that service) as of 11:00 a.m., Orlando time, .on the second (2nd) Banking
Day immediately preceding the beginning of each applicable interest period, or,
if not so reported on such service, as otherwise quoted by SunTrust from time to
time, as the 1-month LIBOR Rate.
 
 
 
 
 
 
    4.           Annual Reports.  Section 2.1, Sub-Paragraph (13) is hereby
restated as follows:
 
Within 120 days of fiscal year end, commencing in December 31, 2009, Borrower
shall provide audited financial statements at each fiscal year end including
balance sheets, income statements, statements of stockholders’ equity, and
statements of cash flows.  Such statements shall be prepared in accordance with
generally accepted accounting principles and shall present fairly in all
material aspects the financial position and results of operations.  On a
quarterly basis, Borrower shall submit to Lender internally prepared balance
sheets and income statements certified to be correct by an authorized officer of
the Borrower not later than 45 days after each quarter end.  Tax returns shall
be furnished within thirty (30) days within the date of filing with United
States Treasury Department.  Borrower shall provide annual reports as required
herein beginning with the calendar year 2010.  All reports shall be prepared in
accordance with generally accepted accounting principles and certified by the
Chief Financial Officer or Controller of the Borrower as being true and
accurate.
 
5.           Annual Recurring Fees.  Borrower agrees to pay in arrears to the
Bank, a recurring annual fee equal to one half (.5%) percent of the average
unused portion of the loan facility calculated and charged on a quarterly
basis.  (As an example, if the average outstanding principal balance on the loan
facility during a quarter is $10,000,000.00, then the average unused portion of
the loan facility would be $5,000,000.00, and the recurring fee would be
calculated as .125% (.00125) x $5,000,000.00 equaling a quarterly charge of
$6,250.00).
 
In addition, Borrower shall pay to Bank an annual recurring commitment fee equal
to .25% (.0025) of the Revolving Loan Amount.  The annual commitment fee for the
first one year term of this loan facility in the amount of $37,500.00 is
reflected on the Closing Statement executed contemporaneously herewith.
 
6.           Negative Covenants.  Section 8.1 is deleted and restated as
follows:
 
8.1 Indebtedness.  Without the prior written consent of the Bank, granted or
withheld in its sole discretion, Borrower shall not, in any single fiscal year,
incur, create, assume, or add any additional indebtedness or liability in an
amount which exceeds One Million ($1,000,000.00) Dollars in the aggregate
(“Annual New Indebtedness Limitation”).
 
7.           Reaffirmation.  Borrower agrees, stipulates and confirms that the
loan documents, including this Third Amendment and the Renewal Note are valid,
binding and enforceful in accordance with their respective terms, and nothing
herein contained shall invalidate, mitigate or offset the Borrower’s obligation
to pay the indebtedness evidenced by the Renewal Note or to perform the
obligations set forth in the Loan Agreement, as herein modified.
 
8.           Miscellaneous.  Except as expressly provided for herein, all other
terms and provisions of the Loan Agreement remain in full force and effect.
 
 
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed on the date shown below the signature of each.


WITNESSES:
 
/s/ Gary Moothart
Witness Signature
Printed Name: Gary Moothart
 
/s/ Christine Washburn
Witness Signature
Printed Name: Christine Washburn
BANK:
SUNTRUST BANK
 
By: /s/ Tony
Ferry                                                               
      Name: Tony Ferry
      Title:  Vice President
 
 
Signature Date:    March 29, 2010
 
WITNESSES:
 
/s/ Gary Moothart
Witness Signature
Printed Name: Gary Moothart
 
/s/ Christine Washburn
Witness Signature
Printed Name: Christine Washburn
BORROWER:
 
CONSOLIDATED-TOMOKA LAND CO., a Florida corporation
 
By: /s/ Bruce W.
Teeters                                                           
Bruce W. Teeters
Senior Vice President
 
Signature Date:  March 29, 2010
 




 
 
